53 F.3d 344NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
BRIDGE PUBLICATIONS, INC., Religious Technology Center andChurch of Scientology International, Plaintiffs-Appellees,v.Enid VIEN, Defendant-Appellant,andDoes, 1 through 20, inclusive, Defendant.
No. 94-1082.
United States Court of Appeals, Federal Circuit.
March 10, 1994.
ON MOTION
ORDER

1
Upon review of Enid Vien's response,

IT IS ORDERED THAT:

2
(1) The court's January 11, 1994 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated for the purpose of effecting a transfer.


3
(2) Pursuant to 28 U.S.C. Sec. 1631, the case, district court no. CV 92-1539, is transferred to the United States Court of Appeals for the Ninth Circuit.